UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6104


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

      v.

CHRISTOPHER M. BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Sr., District Judge. (3:03-cr-00394-REP-5)


Submitted: January 26, 2021                                       Decided: February 9, 2021


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Robert J. Wagner, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Alexandria, Virginia, Stephen E. Anthony, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher M. Brown appeals from the district court’s order denying his motion

for a reduction of sentence under § 404 of the First Step Act of 2018 (“First Step Act”),

Pub. L. No. 115-391, 132 Stat. 5194. On appeal, Brown contends that the district court did

not adequately “engage with” the arguments made regarding his criminal history and

offense conduct. He also contends that the district court improperly failed to explain why

it disagreed with the sentencing court’s alternative minimum sentence and the

Government’s consent to a reduction. We affirm.

       A district court’s decision whether to grant a sentence reduction motion to an

eligible defendant ordinarily is reviewed for abuse of discretion. See United States v.

Martin, 916 F.3d 389, 395 (4th Cir. 2019) (addressing denial under 18 U.S.C.

§ 3582(c)(2)). In United States v. McDonald, __ F.3d __, No. 19-7668, 2021 WL 218888,

at *1 (4th Cir. Jan. 22, 2021), we held that, although there is a presumption that the district

court adequately considered the relevant sentencing factors in a resentencing proceeding

under the First Step Act, such a presumption is overcome by the presentation of mitigating

factors not present at the original sentencing. Specifically, where a prisoner, despite a

lengthy prison term, utilizes “the resources and programming they could access in prison .

. . [there] is enough to require a district court to provide an explanation on the record of its

reasons for deciding a sentencing reduction motion.” 2021 WL 218888, at *8.

       Here, unlike in McDonald, the district court specifically addressed the

post-sentencing mitigation arguments raised by Brown. While the court did not give a

lengthy discussion of Brown’s evidence or circumstances, the court explicitly stated that,

                                               2
while laudable, Brown’s post-sentencing, rehabilitative efforts did not outweigh the

seriousness of his criminal conduct and history. Although Brown argues that the district

court did not give enough consideration to the details of his criminal conduct and history

to conclude that they were too “serious” to permit a sentence reduction, the majority of

Brown’s claims were considered in his prior two sentencing hearings and, in fact, netted

him a downward departure.

       Moreover, the court was not required to discuss the issues in depth or to provide

lengthy reasoning. Instead, the court needed only to provide enough reasoning to “satisfy

the appellate court that [it] has considered the parties’ arguments and has a reasoned basis

for exercising [its] own legal decisionmaking authority.” Chavez-Meza v. United States,

138 S. Ct. 1959, 1964 (2018). The district court clearly considered the parties arguments,

even ordering further briefing, and we find that the basis for the court’s decision was

reasonable, grounded in the record, and not based on a misapprehension of the law or facts.

See United States v. Nance, 957 F.3d 204, 214 (4th Cir. 2020) (holding that, so long as

court addresses defendant’s “central thesis,” it need not “address separately each

supporting data point marshalled on its behalf”), cert. denied, 2020 WL 6385951 (U.S.

Nov. 2, 2020).

       Brown also contends that the district court did not address the facts that the

sentencing court imposed a 120-month alternative sentence and that the Government did

not object to a sentence reduction. However, we note that the sentencing court’s statement

lacked any reasoning or supporting discussion.        Thus, the statement had little-to-no

probative value, and the district court would essentially be left to guess as to the basis for

                                              3
the determination before it could analyze or weigh it.         As for the Government’s

recommendation, it was based exclusively on Brown’s prison conduct, which was already

separately considered by the court. As such, we conclude that the district court did not err

in declining to explicitly address these arguments. See United States v. Gale, 468 F.3d

929, 940 (6th Cir. 2006) (“[A]rguments strictly without merit can, and for the sake of

judicial economy should, be passed over in silence.”).

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             4